DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on March 31st, 2022 for application no. 16/718,478 filed on December 18th, 2019. Claims 1-2, 5-12 and 14-15 are pending. In the present amendment, claims 1, 5-7 and 12 are amended, claims 14-15 are new, and claims 3-4 and 13 are canceled.

Drawings
The replacement drawing sheets filed March 31st, 2022 overcome the drawing objections previously mentioned in the Office Action mailed December 3rd, 2021 and are supported by the originally filed disclosure. The replacement drawing sheets are accepted.

Specification
Amendments to the specification filed March 31st, 2022 support the replacement drawing sheets and are not considered new matter. The amendments to the specification are accepted.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Interpretation
Regarding Claim 5 (lines 4-5), Merriam-Webster’s online dictionary defines translatory motion as “motion in which all points of a moving body move uniformly in the same line or direction”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-12 and 14-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (last clause), in the recitation of “wherein an actuating rod is articulated on the actuator shaft so as to convert rotary motion of the actuator shaft into a translational movement of the actuating rod” it is unclear from the disclosure how an actuating rod (Fig. 4, 46) can be articulated on an actuator shaft (42) and still drive an actuating element (26) with translational movement. As seen in Figs. 3-4, the actuator shaft (42), actuating rod (46), actuating element (26) and translational movement component (28) appear to be all rigidly connected. It is unclear how rigidly connected components would be capable of both rotary and translational movement. See Claim Interpretation above regarding the Examiner’s interpretation of translational movement. Examiner suggests reciting “wherein an actuating rod is articulated on the actuator shaft so as to convert rotary motion of the actuator shaft into 

Regarding Claim 5 (lines 2-3), in the recitation of “which actuating rod directly or indirectly drives the actuating element” it is unclear from the disclosure how the actuating rod (Fig. 4, 46) discloses both mutually exclusive alternatives of directly and indirectly driving the actuating element (26). As seen in Fig. 4, the actuating rod (46) directly drives the actuating element (26). The lack of clarity renders the claim indefinite.

Regarding Claim 5 (lines 2-5), in the recitation of “the actuating rod is eccentrically articulated on the actuator shaft, which actuating rod directly or indirectly drives the actuating element which acts on the locking pawl of the parking lock with a translational movement component” it is unclear from the disclosure how the actuating rod (Fig. 4, 46) is eccentrically articulated on the actuator shaft (42) and still drives the actuating element (26) with translational movement. As seen in Figs. 3-4, the actuator shaft (42), actuating rod (46), actuating element (26) and translational movement component (28) appear to be all rigidly connected. It is unclear how rigidly connected components would be capable of both rotary and translational movement. See Claim Interpretation above regarding the Examiner’s interpretation of translational movement. Examiner suggests reciting “the actuating rod is eccentrically articulated on the actuator shaft, which actuating rod directly or indirectly drives the actuating element which acts on the locking pawl of the parking lock with a 

	Claims 2, 5-12 and 14-15 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuhata (US 2020/0103015).

Regarding Claim 1, Okuhata teaches a transmission (Fig. 1, “transaxle” 30) for a drivetrain of a motor vehicle, 
comprising a transmission casing (“housing” 40) which is or can be at least partially filled with oil and in which a parking lock (“rotation prevention arm” 86) is arranged (see Fig. 1), 
wherein the parking lock (86) comprises a parking lock gear (“parking gear portion” 36), which is connected rotationally conjointly to a transmission shaft (“second gear shaft” 33) and which has a locking toothing ([0028] - “protruding portion 86a of the rotation prevention arm 86 is interposed between teeth of the parking gear portion 36”), 
and a locking pawl (86), which is mounted pivotably on the transmission casing (40 via “swing shaft” 84) and which has a locking tooth (“protruding portion” 86a) which, when the locking pawl (86) is pivoted into a locking position (position seen in Fig. 1), can be placed in positive locking engagement (see Fig. 1) with the locking toothing of the parking lock gear (36), 
wherein the locking pawl (86) is actuatable by an electromechanical parking-lock actuator (“electric pump” 60), 
wherein the electromechanical parking-lock actuator (60) is arranged within the transmission casing (40),
wherein the parking-lock actuator (60) comprises 
an electric motor (62; [0035] - “electric pump 60 including a motor unit 62”) including a motor shaft (Figs. 2-3, “motor shaft” 63),
an actuator casing (71; [0034] - “actuator 71 includes a plurality of gears in a case”), and an actuator shaft (“output shaft” 76) rotatably mounted in the actuator casing (71), 
the actuator shaft (76) being operatively connected via a gearing mechanism (“driving gear” 73, “idler gear” 75, “output gear” 77) to the motor shaft (63) of the electric motor (62) and driving an actuating element (Fig. 1, “push-up portion” 83a) which acts on the locking pawl (86) of the parking lock (86), and
wherein an actuating rod ("connecting pin" 82) is articulated on the actuator shaft (76) so as to convert rotary motion of the actuator shaft (76) into a translational movement of the actuating rod (82), 
the actuating rod (82) driving the actuating element (83a) which acts on the locking pawl (86) of the parking lock (86; [0037] - “a rotational force of the motor shaft 63 is transmitted to the output shaft 76 via the driving gear 73, the idler gear 75, and the output gear 77” and [0040] - “when the output shaft 76 of the transmission mechanism 70 rotates forward by a predetermined rotation angle, the arm 81 moves the connecting pin 82 by a predetermined amount along the Z-axis direction from the transaxle 30 side toward the motor 10 side. Along with this movement, the rod 83 moved along the Z-axis direction causes the largest diameter portion of the push-up portion 83a to enter the recessed portion 86b of the rotation prevention arm 86”).

Regarding Claim 2, Okuhata teaches the transmission according to claim 1, 
wherein the parking-lock actuator (Fig. 1, 60) is arranged at least partially in a region of the transmission casing (40) which is filled with oil ([0032] - “Oil for cooling each gear is accommodated in a housing 40 of the transaxle 30”).

Regarding Claim 10, Okuhata teaches the transmission according to claim 1, 
wherein said transmission (Fig. 1, 30) is a reduction transmission or a gearshift transmission ([0009] - “the gearbox including a plurality of gears which engage with each other to transmit a driving force from a driving side to a driven side”) of a motor vehicle with electric motor drive (“motor” 10).

Regarding Claim 11, Okuhata teaches the transmission according to claim 1, 
wherein said transmission (Fig. 1, 30) is a differential transmission (“differential gear” 38) or a transfer box of a motor vehicle (Abstract - “The disclosure provides a motor driver mounted on a vehicle”).

Regarding Claim 12, Okuhata teaches a motor vehicle (see Abstract), 
wherein said motor vehicle has the transmission (Fig. 1, 30) according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuhata (US 2020/0103015), in view of Rodrigues et al. (US 10,208,858), hereinafter Rodrigues.

Regarding Claim 5, Okuhata teaches the transmission according to claim 1, 
wherein the actuating rod (82) is articulated with the actuator shaft (76), 
which actuating rod (82) directly or indirectly (see 112(b) rejection above) drives the actuating element (83a), which acts on the locking pawl (86) of the parking lock (86), with a translational movement component (83a; [0028] - “rod 83 that is movable in the Z-axis direction”).
Okuhata does not teach “wherein an actuating rod is eccentrically articulated on the actuator shaft”.
Rodrigues teaches an actuating rod (Fig. 5, “actuation shaft” 314) is eccentrically articulated (via “lever aperture” 312) on an actuator shaft (“actuation pin” 240).
Rodrigues also teaches “In other known electronically actuated transmission systems, mechanical linkages are replaced by a power actuated shift module located on or within the transmission. However, such prior art systems have low efficiency mechanical linkages or involve gear reductions and worm gearing which takes more space outside the module. Accordingly, there exists a need for a parking pawl module which takes up less space and is more efficient” (col. 1, line 42).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the parking lock actuator taught by Okuhata with the parking lock actuator taught by Rodrigues, such that “wherein an actuating rod is eccentrically articulated on the actuator shaft”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a spatially and mechanically efficient parking lock actuator.

Regarding Claim 6, Okuhata teaches the transmission according to claim 1. 
Okuhata does not teach “wherein the parking-lock actuator comprises a coupling device which has first and second coupling parts, the first coupling part is operatively connected via the gearing mechanism to the motor shaft of the electric motor, and the second coupling part is mounted so as to be axially displaceable relative to the first coupling part and is connected rotationally conjointly to the actuator shaft”.
Rodrigues teaches a parking-lock actuator (Fig. 5, “first actuator” 100) comprises a coupling device (“disconnect module” 400) which has first and second coupling parts (“cam coupler” 460 and “output coupler” 410), 
the first coupling part (460) is operatively connected via a gearing mechanism (“gearbox” 200) to a motor shaft (see Fig. 5) of an electric motor (“motor” 110), 
and the second coupling part (410) is mounted so as to be axially displaceable relative (see Figs. 7A-7B) to the first coupling part (460) and is connected rotationally conjointly to an actuator shaft (240).
Rodrigues also teaches “In other known electronically actuated transmission systems, mechanical linkages are replaced by a power actuated shift module located on or within the transmission. However, such prior art systems have low efficiency mechanical linkages or involve gear reductions and worm gearing which takes more space outside the module. Accordingly, there exists a need for a parking pawl module which takes up less space and is more efficient” (col. 1, line 42).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the parking lock actuator taught by Okuhata with the parking lock actuator taught by Rodrigues, such that “wherein the parking-lock actuator comprises a coupling device which has first and second coupling parts, the first coupling part is operatively connected via the gearing mechanism to the motor shaft of the electric motor, and the second coupling part is mounted so as to be axially displaceable relative to the first coupling part and is connected rotationally conjointly to the actuator shaft”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a spatially and mechanically efficient parking lock actuator.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okuhata (US 2020/0103015), in view of Li et al. (US 10,746,297), hereinafter Li.

Regarding Claim 7, Okuhata teaches the transmission according to claim 4,
 wherein the actuator shaft (Fig. 1, 76) extends out of the actuator casing (71) in order to drive the actuating element (83a) which acts on the locking pawl (86) of the parking lock (86).
Okuhata does not teach “wherein the actuator casing has a dry interior space region which is sealingly closed off with respect to oil and wherein at least the electric motor, the gearing mechanism and a portion of the actuator shaft which is operatively connected to the gearing mechanism are arranged, wherein the actuator shaft extends out of the dry interior space region through a radial shaft seal into an exterior region situated outside the dry interior space region, in order to drive the actuating element which acts on the locking pawl of the parking lock”.
Li teaches an actuator casing (Fig. 1, “casing” 10) has a dry interior space region (inside 10) which is sealingly closed off with respect to oil (col. 3, line 14 - “lower cover 12 can be coupled to the upper cover 11 in a sealing connection”) and wherein at least an electric motor (“driving motor” 20), a gearing mechanism (“first gear” 31 and “driving shaft” 22) and a portion of an actuator shaft (“output mechanism” 40) which is operatively connected to the gearing mechanism (31, 22) are arranged, 
wherein the actuator shaft (Fig. 1, 40) extends out of the dry interior space region (see Fig. 2) through a radial shaft seal (see Examiner Fig. 1) into an exterior region situated outside the dry interior space region (see Examiner Fig. 1), in order to actuate a parking lock (col. 1, line 15 - “present invention relates to an actuator, and more particularly to a parking lock actuator for automatic transmission of vehicle”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the parking lock actuator taught by Okuhata with the sealed arrangment taught by Li, such that “wherein the actuator casing has a dry interior space region which is sealingly closed off with respect to oil and wherein at least the electric motor, the gearing mechanism and a portion of the actuator shaft which is operatively connected to the gearing mechanism are arranged, wherein the actuator shaft extends out of the dry interior space region through a radial shaft seal into an exterior region situated outside the dry interior space region, in order to drive the actuating element which acts on the locking pawl of the parking lock”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a parking lock actuator with a prolonged service life of the internal parking lock components as the sealed actuator casing taught by Li would prevent mixing of lubricants between the actuator and transmission casings taught by Okuhata.

    PNG
    media_image1.png
    382
    590
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 2 of Li

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okuhata (US 2020/0103015), in view of Li (US 10,746,297), and in view of Kimura et al (US 6,273,232) cited on the IDS filed June 8th, 2021, hereinafter Kimura.

Regarding Claim 8, Okuhata and Li teach the transmission according to claim 7.
Okuhata or Li do not teach “wherein the parking-lock actuator has a pressure equalization interface via which the interior space region is connected in liquid-tight fashion to the atmosphere prevailing within or outside the transmission casing”.
Kimura teaches wherein a parking-lock actuator (Fig. 1, “actuator” 1) has a pressure equalization interface (“breather chamber” 23) via which an interior space region (inside “housing” 2) is connected in liquid-tight fashion to the atmosphere (via “vent hole” 21) prevailing within or outside a transmission casing (col. “The rod 8 is supported on the housing 2 at ends thereof via slide bushes 18, 19. Fluid tight sealing is provided between the left-hand end of the rod 8 and the housing 2 via a seal member 20. The right-hand end of the rod 8 opens to the atmospheric pressure via a breather chamber 23 having a vent hole 21 formed in a lower wall thereof and a labyrinth passage body 22 provided therein”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the parking lock actuator taught by Okuhata and Li with the pressure equalization interface taught by Kimura, such that “wherein the parking-lock actuator has a pressure equalization interface via which the interior space region is connected in liquid-tight fashion to the atmosphere prevailing within or outside the transmission casing”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reducing excessive pressure inside of the parking lock actuator taught by Okuhata and Li.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okuhata (US 2020/0103015), in view of Burgardt (US 9,272,690).

Regarding Claim 9, Okuhata teaches the transmission according to claim 1. 
Okuhata does not teach “wherein said transmission is an automated dual-clutch transmission or a torque-converter transmission or a continuously variable transmission of a motor vehicle with internal combustion engine drive or of a motor vehicle with a hybrid drive”.
Burgardt teaches a transmission (Fig. 1, “gearbox arrangement” 16) is an automated dual-clutch transmission or a torque-converter transmission or a continuously variable transmission of a motor vehicle with internal combustion engine (“drive motor” 12) drive or of a motor vehicle (“motor vehicle” 10) with a hybrid drive (col. 1, line 25 - “Parking lock arrangements serve to prevent motor vehicles moving and are used, in particular, in motor vehicles having automated drive trains, for example with torque-converter transmissions, dual-clutch transmissions etc”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the transaxle taught by Okuhata with any of the transmissions taught by Burgardt, such that “wherein said transmission is an automated dual-clutch transmission or a torque-converter transmission or a continuously variable transmission of a motor vehicle with internal combustion engine drive or of a motor vehicle with a hybrid drive”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of expanding the marketability of the parking lock actuator taught by Okuhata by providing it in a variety of other known transmissions.

Response to Arguments
The Applicant's arguments filed March 31st, 2022 are in response to the Office Action mailed December 3rd, 2021 and the interview conducted on January 19th, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 4 and 6, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Regarding Claim 5, Applicant has not addressed the relevant 112(b) rejections previously mentioned in the Office Action mailed December 3rd, 2021 through the filed amendment or presented any arguments that clarify the invention. As such, Examiner maintains the relevant 112(b) rejections as set forth above.
Regarding Claim 1, Applicant’s argument that “However, as shown in Figure 1 and as described in paragraphs [0041]-[0042] of Okuhata, the connecting pin 82 is not articulated on the output shaft 76 so as to convert rotary motion of the output shaft 76 into a translational movement of the connecting pin 82, in which the connecting pin 82 drives the actuating element which acts on the locking pawl of the parking lock” (p. 11) is not persuasive. Okuhata clearly teaches a connecting pin (Fig. 1, 82) that is articulated on an output shaft (76) so as to convert rotary motion of the output shaft (76) into a translational movement of the connecting pin (82), in which the connecting pin (82) drives an actuating element (83a) which acts on a locking pawl (86) of a parking lock (86; [0037] - “a rotational force of the motor shaft 63 is transmitted to the output shaft 76 via the driving gear 73, the idler gear 75, and the output gear 77” and [0040] - “when the output shaft 76 of the transmission mechanism 70 rotates forward by a predetermined rotation angle, the arm 81 moves the connecting pin 82 by a predetermined amount along the Z-axis direction from the transaxle 30 side toward the motor 10 side. Along with this movement, the rod 83 moved along the Z-axis direction causes the largest diameter portion of the push-up portion 83a to enter the recessed portion 86b of the rotation prevention arm 86”). In conclusion, amended claims 1-2 and 5-12 are rejected. See detailed and relevant rejections set forth above.

Allowable Subject Matter
Claims 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659